IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


EDWARD GRAZIANO,                   :   58 EAP 2014
                                   :
               Appellant           :   Appeal from the Order of the
                                   :   Commonwealth Court dated 9/23/14 at
          v.                       :   No. 473 MD 2014
                                   :
PENNSYLVANIA DEPARTMENT OF         :
CORRECTIONS, JOHN WETZEL,          :
NANCY GIROUX, CHERYL GILL, ET AL., :
                                   :
               Appellees           :



                                  ORDER


PER CURIAM


     AND NOW, this 15th day of June, 2015, the direct appeal is QUASHED.

Appellant’s Application to Correct the Factual Record (Pa.R.A.P. 2501(a)) is

DISMISSED AS MOOT.